Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on August 9, 2022 was received has been entered.  Claim 1 was amended. Claims 3-4, 17, and 20 were previously cancelled. Claims 1, 5-10, 16, 19, and 21-22 are in the application and pending examination. Claims 11-14 were previously withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The previous objection to the specification as failing to provide proper antecedent basis for the claimed subject matter is withdrawn based on the deletion of this limitation from claim 1: “the coating robots of the first pair of coating robots are fixed to the coating booth horizontally adjacent to one another … without another robot provided in between the coating robots of the first pair of coating robots along the common line…”.
Claim Objections
The previous objection based on claim 1, line 17, 20 reciting:
“the coating robots of the first pair of coating robots” is withdrawn based on the amendment of claim 1 to: “
Claim 1 is objected to based on informalities. A suggested revision is as follows: 
“the symmetrical axes of rotation of the first pair of coating robots includes identical distances between axis the first pair of robots and to an end of the orthogonal plane on a same side of a conveyor as the first pair of robots as compared to distance between axis  and to the end of the orthogonal plane on the same side of the conveyor as the first pair of robots, 		
wherein the second pair of coating robots are fixed to the coating booth horizontally adjacent to one another with symmetrical arm configurations having symmetrical axes of rotation with respect to the plane orthogonal to the conveyance direction with the first arm extending from the base of one coating robot of the second pair of coating robots in a direction opposite from the first arm extending from the base of another coating robot of the second pair of coating robots in order to increase a density of the second pair of coating robots within the coating booth, the symmetrical axes of rotation of the second pair of coating robots includes identical distances between axis and to an end of the orthogonal plane on a same side of the conveyor as the second  pair of robots as compared to distance between axis  to the end of the orthogonal plane on the same side of the conveyor as the second pair of robots ,			wherein the first pair of coating robots is disposed to one side of [[a]] the conveyor configured to convey the workpiece in the conveyance direction, the first pair of coating robots being fixed robots are symmetric to the first pair of coating robots with respect to the conveyor, the second pair of  coating robots being fixed 
	Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: travel driving mechanisms in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The previous rejection of claims 1, 5-10, 16, 19, and 21-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn based on the deletion of the previous limitation below from the claim.
Previous limitation of claim 1 : “the coating robots of the first pair of coating robots are fixed to the coating booth horizontally adjacent to one another … without another robot provided in between the coating robots of the first pair of coating robots along the common line…”. There is no disclosure which supports this negative limitation or exclusionary requirements of this limitation.
Claim Rejections - 35 USC § 103
The previous rejection of claims 1 and 7-8 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20140220249 A1 to Didier Rouaud (hereinafter Rouaud) and in view of US Pat. Num. 4,869,935 to Hayashi et al (hereinafter Hayashi) and US Pat. Pub. No. 20140135986 A1 to Kanehara et al (hereinafter Kanehara) is being maintained.
Regarding claim 1, Rouaud teaches a coating system comprising: a first pair coating robots (124a-b) mounted in a coating booth to coat a workpiece (116) while the workpiece is conveyed in the coating booth in a conveyance direction substantially perpendicular to a height direction, the workpiece including a body and a first movable part (112, 122, and 114) movable with respect to the body; a second pair of coating robots(124c-d), and a first operation robot (174) disposed in the coating booth below the first pair of coating robots in the height direction, the first operation robot being configured to move the first movable part of the workpiece (112, 122, and 114). (See Rouad, Figs. 1-2 and paragraphs 34-38.)
Further regarding claim 1, Rouaud does not explicitly teach the operation robot being movable in the coating booth in the conveyance direction.
Hayashi is directed to apparatus for applying material to automotive bodies.
Hayashi teaches the operation robot being movable in the coating booth in the conveyance direction. (See Hayashi, col. 7, lines 50-64.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the operation robot being movable in the coating booth in the conveyance direction, because Hayashi teaches this would enable the operating robot to move in the longitudinal direction of the vehicle. (See Hayashi, col. 7, lines 50-64.)
Additionally, regarding claim 1, Rouaud teaches the first pair of coating robots (124a-b), each coating robot of the first pair of coating robots comprising: a base (125a-b) fixed to the coating booth; a first axis disposed on a common line parallel to the conveyance direction such that the first axis of each of the pair of coating robots is disposed on the common line and wherein the first pair of coating robots are fixed to the coating booth horizontally adjacent to one another. (See Rouaud, Figs. 1 and 7-8 and paragraphs 19 and 20-21.)
Rouaud teaches a first arm turnable about the first axis, the first arm (124b) being directly pivotally connected to the base (125b) about the first axis (axis of joint which extends into the page) disposed on the common line (extending into the page of Fig. 3 in the conveyance direction). (See Annotated Fig. 3 of Rouaud below, where Fig. 3 is being only relied on to show orientation of the robot components relative to the conveying direction, the orientation of the robots relative to each other is shown in Fig. 1.)

    PNG
    media_image1.png
    910
    773
    media_image1.png
    Greyscale

Further regarding claim 1, Rouaud does not explicitly teach the first pair of coating robots are fixed to the coating booth horizontally adjacent to one another with symmetrical arm configurations with respect to a plane orthogonal to the conveyance direction with the first arm extending from the base of one coating robot of the first pair of coating robots in a direction opposite from the first arm extending from the base of an other coating robot of the first pair of coating robots in order to increase a density of the first pair of coating robots within the coating booth.
Kanehara is directed to a robotic apparatus for painting a workpiece including a   robot. (See Kanehara, Abstract, paragraphs 19-20, 26 and Figs. 1 and 5.)
Kanehara teaches the first pair of coating robots (robots including 20, 20 in upper portion of drawing, beneath reference numeral 5)  are fixed to the coating booth horizontally adjacent to one another with symmetrical arm configurations with respect to a plane orthogonal to the conveyance direction (right to left)  with the first arm (20 on left extending to the right) extending from the base of one coating robot of the first pair of coating robots in a direction opposite from the first arm extending from the base of an other coating robot of the first pair of coating robots in order to increase a density of the first pair of coating robots within the coating booth. (See Kanehara, Abstract, paragraphs 19-20, 26 and Figs. 1 and 5.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the first pair of coating robots are fixed to the coating booth horizontally adjacent to one another with symmetrical arm configurations with respect to a plane orthogonal to the conveyance direction with the first arm extending from the base of one coating robot of the first pair of coating robots in a direction opposite from the first arm extending from the base of an other coating robot of the first pair of coating robots in order to increase a density of the first pair of coating robots within the coating booth,  because Kanehara teaches this structure would allow for proper painting of the workpieces. (See Kanehara, Abstract, paragraphs 3, 819-20, 26 and Figs. 1 and 5.)
Further regarding claim 1, Rouaud does not explicitly teach the symmetrical axes of rotation of the first pair of coating robots includes identical distances between adjacent axes of rotation of the one coating robot of the first pair of robots as compared to distances between adjacent axes of rotation of the other coating robot of the first pair of robots.
Kanehara teaches the symmetrical axes of rotation of the first pair of coating robots includes identical distances between adjacent axes of rotation of the one coating robot of the first pair of robots as compared to distances between adjacent axes of rotation of the other coating robot of the first pair of robots. (See Kanehara, Abstract, paragraphs 19-20, 26 and Figs. 1 and 5.) (See annotated Fig. 1 below
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the symmetrical axes of rotation of the first pair of coating robots includes identical distances between adjacent axes of rotation of the one coating robot of the first pair of robots as compared to distances between adjacent axes of rotation of the other coating robot of the first pair of robots, through routine experimentation, with a reasonable expectation of success, to the select the proper positions and orientations of the robot as it performs painting, as a result-effective variable, in order to provide the optimal painting for the substrate. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Kanehara, Abstract, paragraphs 3, 819-20, 26 and Figs. 1 and 5.)
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Further regarding claim 1, Rouaud does not explicitly teach the first pair of coating robots are fixed to the coating booth horizontally adjacent to one another with symmetrical arm configurations with respect to a plane orthogonal to the conveyance direction with the first arm extending from the base of one coating robot of the first pair of coating robots in a direction opposite from the first arm extending from the base of an other coating robot of the first pair of coating robots in order to increase a density of the first pair of coating robots within the coating booth.
Kanehara is directed to a robotic apparatus for painting a workpiece including a   robot. (See Kanehara, Abstract, paragraphs 19-20, 26 and Figs. 1 and 5.)
Kanehara teaches the first pair of coating robots (robots including 20, 20 in upper portion of drawing, beneath reference numeral 5)  are fixed to the coating booth horizontally adjacent to one another with symmetrical arm configurations with respect to a plane orthogonal to the conveyance direction (right to left)  with the first arm (20 on left extending to the right) extending from the base of one coating robot of the first pair of coating robots in a direction opposite from the first arm extending from the base of an other coating robot of the first pair of coating robots in order to increase a density of the first pair of coating robots within the coating booth. (See Kanehara, Abstract, paragraphs 19-20, 26 and Figs. 1 and 5.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the first pair of coating robots are fixed to the coating booth horizontally adjacent to one another with symmetrical arm configurations with respect to a plane orthogonal to the conveyance direction with the first arm extending from the base of one coating robot of the first pair of coating robots in a direction opposite from the first arm extending from the base of an other coating robot of the first pair of coating robots in order to increase a density of the first pair of coating robots within the coating booth,  because Kanehara teaches this structure would allow for proper painting of the workpieces. (See Kanehara, Abstract, paragraphs 3, 819-20, 26 and Figs. 1 and 5.)
Further regarding claim 1, Rouaud does not explicitly teach the symmetrical axes of rotation of the first pair of coating robots includes identical distances between adjacent axes of rotation of the one coating robot of the first pair of robots as compared to distances between adjacent axes of rotation of the other coating robot of the first pair of robots .
Kanehara teaches the symmetrical axes of rotation of the first pair of coating robots includes identical distances between adjacent axes of rotation of the one coating robot of the first pair of robots as compared to distances between adjacent axes of rotation of the other coating robot of the first pair of robots. (See Kanehara, Abstract, paragraphs 19-20, 26 and Figs. 1 and 5.) (See annotated Fig. 1 below
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the symmetrical axes of rotation of the first pair of coating robots includes identical distances between adjacent axes of rotation of the one coating robot of the first pair of robots as compared to distances between adjacent axes of rotation of the other coating robot of the first pair of robots, through routine experimentation, with a reasonable expectation of success, to the select the proper positions and orientations of the robot as it performs painting, as a result-effective variable, in order to provide the optimal painting for the substrate. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Kanehara, Abstract, paragraphs 3, 819-20, 26 and Figs. 1 and 5.)
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Further regarding claim 1, Rouaud does not explicitly teach the second pair of coating robots are fixed to the coating booth horizontally adjacent to one another with symmetrical arm configurations with respect to a plane orthogonal to the conveyance direction with the first arm extending from the base of one coating robot of the second pair of coating robots in a direction opposite from the first arm extending from the base of an other coating robot of the second pair of coating robots in order to increase a density of the first pair of coating robots within the coating booth.
Kanehara teaches the second pair of coating robots (robots including 20, 20 in lower portion of drawing, directly above reference numeral 10)  are fixed to the coating booth horizontally adjacent to one another with symmetrical arm configurations with respect to a plane orthogonal to the conveyance direction (right to left)  with the first arm (20 on left extending to the right) extending from the base of one coating robot of the second pair of coating robots in a direction opposite from the first arm extending from the base of an other coating robot of the second pair of coating robots in order to increase a density of the second pair of coating robots within the coating booth. (See Kanehara, Abstract, paragraphs 19-20, 26 and Figs. 1 and 5.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the second pair of coating robots are fixed to the coating booth horizontally adjacent to one another with symmetrical arm configurations with respect to a plane orthogonal to the conveyance direction with the first arm extending from the base of one coating robot of the second pair of coating robots in a direction opposite from the first arm extending from the base of an other coating robot of the second pair of coating robots in order to increase a density of the first pair of coating robots within the coating booth,  because Kanehara teaches this structure would allow for proper painting of the workpieces. (See Kanehara, Abstract, paragraphs 3, 819-20, 26 and Figs. 1 and 5.)
Further regarding claim 1, Rouaud does not explicitly teach the symmetrical axes of rotation of the second pair of coating robots includes identical distances between adjacent axes of rotation of the one coating robot of the second pair of robots as compared to distances between adjacent axes of rotation of the other coating robot of the second pair of robots.
Kanehara teaches the symmetrical axes of rotation of the symmetrical axes of rotation of the second pair of coating robots includes identical distances between adjacent axes of rotation of the one coating robot of the second pair of robots as compared to distances between adjacent axes of rotation of the other coating robot of the second pair of robots. (See Kanehara, Abstract, paragraphs 19-20, 26 and Figs. 1 and 5.) (See annotated Fig. 1 below
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the symmetrical axes of rotation of the second pair of coating robots includes identical distances between adjacent axes of rotation of the one coating robot of the second pair of robots as compared to distances between adjacent axes of rotation of the other coating robot of the second pair of robots, through routine experimentation, with a reasonable expectation of success, to the select the proper positions and orientations of the robot as it performs painting, as a result-effective variable, in order to provide the optimal painting for the substrate. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Kanehara, Abstract, paragraphs 3, 819-20, 26 and Figs. 1 and 5.)
Additionally, regarding claim 1, Rouaud does not explicitly teach wherein the first pair of coating robots is disposed to one side of a conveyor configured to convey the workpiece in the conveyance direction, the first pair of coating robots being fixed closest of the coating robots on the one side of the plane;
wherein two the second pair of coating robots is disposed to one side of a conveyor configured to convey the workpiece in the conveyance direction, the second pair of coating robots being fixed closest of the coating robots on the one side of the plane.
Kanehara teaches the first pair of coating robots is disposed to one side of a conveyor configured to convey the workpiece in the conveyance direction, the first pair of coating robots being fixed closest of the coating robots on the one side of the plane;
wherein two the second pair of coating robots is disposed to one side of a conveyor configured to convey the workpiece in the conveyance direction, the second pair of coating robots being fixed closest of the coating robots on the one side of the plane (See Kanehara, Abstract, paragraphs 19-20, 26 and Figs. 1 and 5.) Examiner is considering the arms to identical configuration while facing in opposite directions. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the first pair of coating robots is disposed to one side of a conveyor configured to convey the workpiece in the conveyance direction, the first pair of coating robots being fixed closest of the coating robots on the one side of the plane;
wherein two the second pair of coating robots is disposed to one side of a conveyor configured to convey the workpiece in the conveyance direction, the second pair of coating robots being fixed closest of the coating robots on the one side of the plane, because Kanehara teaches this structure would allow for painting of the workpiece with multiple robots in a time-efficient manner. (See Kanehara, Abstract, paragraphs 5, 8, 19-20, 26 and Figs. 1 and 5.)
Additionally, regarding claim 1, Rouaud does not explicitly teach wherein a first two coating robots, among the first pair of coating robots and the second pair of coating robots, that are diagonally opposite to each other across the conveyor have identical arm configurations having identical axes of rotation.  
Kanehara teaches wherein a first two coating robots, among the first pair of coating robots (robot on upper left in Fig. 1) and the second pair of coating robots (robot in lower right in Fig. 1), that are diagonally opposite to each other across the conveyor have identical arm configurations having identical axes of rotation. (See Kanehara, Abstract, paragraphs 19-20, 26 and Figs. 1 and 5.) Under the broadest reasonable interpretation, Examiner is considering the arms to identical configuration while facing in opposite directions. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the wherein a first two coating robots, among the first pair of coating robots and the second pair of coating robots, that are diagonally opposite to each other across the conveyor have identical arm configurations having identical axes of rotation, because Kanehara teaches this structure would allow for painting of the workpiece with multiple robots in a time-efficient manner. (See Kanehara, Abstract, paragraphs 5, 8, 19-20, 26 and Figs. 1 and 5.)
Additionally, regarding claim 1, Rouaud does not explicitly teach wherein a second two coating robots, among the first pair of coating robots and the second pair of coating robots, that are diagonally opposite to each other across the conveyor have identical arm configurations having identical axes of rotation.  
Kanehara teaches wherein a second two coating robots, among the first pair of coating robots (robot on upper left in Fig. 1) and the second pair of coating robots (robot in lower right in Fig. 1), that are diagonally opposite to each other across the conveyor have identical arm configurations having identical axes of rotation. (See Kanehara, Abstract, paragraphs 19-20, 26 and Figs. 1 and 5.) Under the broadest reasonable interpretation, Examiner is considering the arms to have identical configuration while facing in opposite directions. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the wherein a second two coating robots, among the first pair of coating robots and the second pair of coating robots, that are diagonally opposite to each other across the conveyor have identical arm configurations having identical axes of rotation, because Kanehara teaches this structure would allow for painting of the workpiece with multiple robots in a time-efficient manner. (See Kanehara, Abstract, paragraphs 5, 8, 19-20, 26 and Figs. 1 and 5.)
Regarding claim 7, Rouaud does not explicitly teach fixed opener robots mounted in the coating booth with the coating robot disposed between the fixed opener robots in the conveyance direction, wherein the movable part comprises a front openable member disposed at a front portion of the workpiece, one fixed opener robot of the fixed opener robots being configured to operate the front openable member, and a rear openable member disposed at a rear portion of the workpiece, another fixed opener robot of the fixed opener robots being configured to operate the rear openable member.
Hayashi teaches fixed opener robots (46, 62) mounted in the coating booth with the coating robot ( 68, 70, 74, 76) disposed between the fixed opener robots (46, 62) in the conveyance direction, wherein the movable part comprises a front openable member (44)  disposed at a front portion of the workpiece, one fixed opener robot of the fixed opener robots (46) being configured to operate the front openable member, and a rear openable member (60 ) disposed at a rear portion of the workpiece, another fixed opener (62)robot of the fixed opener robots being configured to operate the rear openable member (60). (See Hayashi, col. 7, lines 50-68, and Figs.1- 2) Examiner is considering a sealing robot to be equivalent to a coating robot.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include fixed opener robots mounted in the coating booth with the coating robot disposed between the fixed opener robots in the conveyance direction, wherein the movable part comprises a front openable member disposed at a front portion of the workpiece, one fixed opener robot of the fixed opener robots being configured to operate the front openable member, and a rear openable member disposed at a rear portion of the workpiece, another fixed opener robot of the fixed opener robots being configured to operate the rear openable member, because Hayashi teaches this positioning allows the accuracy to be enhanced and does not require complicated movements. (See Hayashi, col. 2, lines 48-52, 60-64.)
Regarding claim 8, Rouaud does not explicitly teach the coating robot is configured to coat a side exposed portion of the workpiece exposed through one side openable member, among the plurality of side openable members, that is opened by one movable opener robot of the first pair of movable opener robots and the second pair of movable opener robots, and wherein the coating robot is configured to coat a front exposed portion or a rear exposed portion of the workpiece exposed through the front openable member or the rear openable member opened by the one fixed opener robot or the another fixed opener robot.  
Hayashi teaches the coating robot is configured to coat a side exposed portion of the workpiece exposed through one side openable member, among the plurality of side openable members, that is opened by one movable opener robot of the first pair of movable opener robots and the second pair of movable opener robots, and wherein the coating robot is configured to coat a front exposed portion or a rear exposed portion of the workpiece exposed through the front openable member or the rear openable member opened by the one fixed opener robot or the another fixed opener robot.  (See Hayashi, Abstract and Figs.1- 2) Examiner is considering a sealing robot to be equivalent to a coating robot.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating robot is configured to coat a side exposed portion of the workpiece exposed through one side openable member, among the plurality of side openable members, that is opened by one movable opener robot of the first pair of movable opener robots and the second pair of movable opener robots, and wherein the coating robot is configured to coat a front exposed portion or a rear exposed portion of the workpiece exposed through the front openable member or the rear openable member opened by the one fixed opener robot or the another fixed opener robot, because Hayashi teaches this positioning allows the accuracy to be enhanced and does not require complicated movements. (See Hayashi, col. 2, lines 48-52, 60-64 and Abstract.)
The previous rejection of claims 5-6, 16, 19, and 21-22 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20140220249 A1 to Didier Rouaud (hereinafter Rouaud) and in view of US Pat. Num. 4,869,935 to Hayashi et al (hereinafter Hayashi) and US Pat. Pub. No. 20140135986 A1 to Kanehara et al (hereinafter Kanehara) as applied to claim 1 and US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford) is being maintained.
Regarding claim 5, Rouaud does not explicitly teach a pair of guides symmetric to each other with respect to a conveyor configured to convey the workpiece in the conveyance direction; and travel driving mechanisms movable along the pair of guides, wherein the at least one operation robot includes 4Attorney Docket No.: YSK-P0265Patent a first pair of movable opener robots supported by the travel driving mechanisms on one guide of the pair of guides, and a second pair of movable opener robots supported by the travel driving mechanisms on another guide of the pair of guides, and wherein the at least one movable part includes a plurality of side openable members disposed on side surfaces of the workpiece, and the first pair of movable opener robots and the second pair of movable opener robots are configured to operate different side openable members of the plurality of side openable members.
Clifford teaches a pair of guides (32, 32 on opposite side ) symmetric  to each other with respect to a conveyor (14) configured to convey the workpiece (12) in the conveyance direction. (See Clifford, paragraph 43.) 
( Clifford teaches a duplicate of the painting system is provided on the opposite side of the conveyor (14) for painting the passenger side of the vehicle body. (See Clifford, paragraph 43.))
Clifford teaches travel driving mechanisms (50) movable along the pair of guides (34), wherein the operation robot comprises a first pair of movable opener robots (28, 66) supported by the travel driving mechanisms on one guide of the pair of guides, and a second pair of movable opener robots (28, 66 opposite side not shown) supported by the travel driving mechanisms on another guide of the pair of guides, and wherein the movable part comprises a plurality of side openable members (12b, 12c) disposed on side surfaces of the workpiece, and the first pair of movable opener robots and the second pair of movable opener robots are configured to operate different side openable members of the plurality of side openable members.  (See Clifford, paragraph 41 and Figs. 1-2.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a pair of guides symmetric to each other with respect to a conveyor configured to convey the workpiece in the conveyance direction; and travel driving mechanisms movable along the pair of guides, wherein the at least one operation robot includes 4Attorney Docket No.: YSK-P0265Patent a first pair of movable opener robots supported by the travel driving mechanisms on one guide of the pair of guides, and a second pair of movable opener robots supported by the travel driving mechanisms on another guide of the pair of guides, and wherein the at least one movable part includes a plurality of side openable members disposed on side surfaces of the workpiece, and the first pair of movable opener robots and the second pair of movable opener robots are configured to operate different side openable members of the plurality of side openable members, because Bania teaches this structure allows the passenger side of the vehicle body to be painted and the vehicle body to be moved past the robots. (See Clifford, paragraph 43.) 
Regarding claim 6, Clifford teaches the travel driving mechanisms comprise a first pair of travel driving mechanisms (50, 58)  disposed on the one guide of the pair of guides, each travel driving mechanism of the first pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the first pair of movable opener robots being supported by the each travel driving mechanism, and a second pair of travel driving mechanisms disposed on the another guide of the pair of guides, each travel driving mechanism of the second pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the second pair of movable opener robots being supported by the each travel driving mechanism.  (See Clifford, paragraphs 41-43 and Figs. 1-2.)	
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the travel driving mechanisms comprise a first pair of travel driving mechanisms (50, 58)  disposed on the one guide of the pair of guides, each travel driving mechanism of the first pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the first pair of movable opener robots being supported by the each travel driving mechanism, and a second pair of travel driving mechanisms disposed on the another guide of the pair of guides, each travel driving mechanism of the second pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the second pair of movable opener robots being supported by the each travel driving mechanism, because Clifford teaches this structure allows the passenger side of the vehicle body to be painted and the vehicle body to be moved past the robots. (See Clifford, paragraph 43.) 
Regarding claim 16, Rouaud does not explicitly teach the coating system further comprising: a pair of guides symmetric to each other with respect to a conveyor configured to convey the workpiece in the conveyance direction; and travel driving mechanisms movable along the pair of guides, wherein the at least one operation robot includes a first pair of movable opener robots supported by the travel driving mechanisms on one guide of the pair of guides, and a second pair of movable opener robots supported by the travel driving mechanisms on another guide of the pair of guides, and wherein the at least one movable part includes a plurality of side openable members disposed on side surfaces of the workpiece, and the first pair of movable opener robots and the second pair of movable opener robots are configured to operate different side openable members of the plurality of side openable members.
 	Clifford teaches a pair of guides (32, 32 on opposite side ) symmetric  to each other with respect to a conveyor (14) configured to convey the workpiece (12) in the conveyance direction. (See Clifford, paragraph 43.) 
( Clifford teaches a duplicate of the painting system is provided on the opposite side of the conveyor (14) for painting the passenger side of the vehicle body. (See Clifford, paragraph 43.))
Clifford teaches travel driving mechanisms (50) movable along the pair of guides (34), wherein the operation robot comprises a first pair of movable opener robots (28, 66) supported by the travel driving mechanisms on one guide of the pair of guides, and a second pair of movable opener robots (28, 66 opposite side not shown) supported by the travel driving mechanisms on another guide of the pair of guides, and wherein the movable part comprises a plurality of side openable members (12b, 12c) disposed on side surfaces of the workpiece, and the first pair of movable opener robots and the second pair of movable opener robots are configured to operate different side openable members of the plurality of side openable members.  (See Clifford, paragraph 41 and Figs. 1-2.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating system further comprising: a pair of guides symmetric to each other with respect to a conveyor configured to convey the workpiece in the conveyance direction; and travel driving mechanisms movable along the pair of guides, wherein the at least one operation robot includes a first pair of movable opener robots supported by the travel driving mechanisms on one guide of the pair of guides, and a second pair of movable opener robots supported by the travel driving mechanisms on another guide of the pair of guides, and wherein the at least one movable part includes a plurality of side openable members disposed on side surfaces of the workpiece, and the first pair of movable opener robots and the second pair of movable opener robots are configured to operate different side openable members of the plurality of side openable members, because Clifford teaches this structure allows the passenger side of the vehicle body to be painted and the vehicle body to be moved past the robots. (See Clifford, paragraph 43.) 
Regarding claim 19, Rouaud does not explicitly teaches the travel driving mechanisms comprise a first pair of travel driving mechanisms disposed on the one guide of the pair of guides, each travel driving mechanism of the first pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the first pair of movable opener robots being supported by the each travel driving mechanism, and a second pair of travel driving mechanisms disposed on the another guide of the pair of guides, each travel driving mechanism of the second pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the second pair of movable opener robots being supported by the each travel driving mechanism.  (See Clifford, paragraphs 41-43 and Figs. 1-2.)
Clifford teaches the travel driving mechanisms comprise a first pair of travel driving mechanisms (50, 58)  disposed on the one guide of the pair of guides, each travel driving mechanism of the first pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the first pair of movable opener robots being supported by the each travel driving mechanism, and a second pair of travel driving mechanisms disposed on the another guide of the pair of guides, each travel driving mechanism of the second pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the second pair of movable opener robots being supported by the each travel driving mechanism.  (See Clifford, paragraphs 41-43 and Figs. 1-2.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the travel driving mechanisms comprise a first pair of travel driving mechanisms disposed on the one guide of the pair of guides, each travel driving mechanism of the first pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the first pair of movable opener robots being supported by the each travel driving mechanism, and a second pair of travel driving mechanisms disposed on the another guide of the pair of guides, each travel driving mechanism of the second pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the second pair of movable opener robots being supported by the each travel driving mechanism, because Clifford teaches this structure allows the passenger side of the vehicle body to be painted and the vehicle body to be moved past the robots. (See Clifford, paragraph 43.) 
Regarding claim 21, Rouaud does not explicitly teach the coating robot is mounted at a first mounting position, and wherein the operation robot is mounted at a second mounting position below the first mounting position in the height direction. 
Clifford teaches the coating robot is mounted at a first mounting position, and wherein the operation robot is mounted at a second mounting position below the first mounting position in the height direction.  (See Clifford, paragraphs 41-43 and Figs. 1-2.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating robot is mounted at a first mounting position, and wherein the operation robot is mounted at a second mounting position below the first mounting position in the height direction, because Clifford teaches this would allow the substrate to move past the robots.  (See Clifford, paragraph 43.)
Regarding claim 22, Rouaud does not explicitly teach the operation robot includes an end effector movable in the height direction between a lowest position and a highest position, the coating robot is provided at a position higher than the highest position of the end effector of the operation robot. 
 Clifford teaches the operation robot includes an end effector movable in the height direction between a lowest position and a highest position, the coating robot is provided at a position higher than the highest position of the end effector of the operation robot.  (See Clifford, paragraphs 41-43 and Figs. 1-2.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating robot is mounted at a first mounting position, and wherein the operation robot is mounted at a second mounting position below the first mounting position in the height direction, because Clifford teaches this would allow the robot to open the door so that the interior of the car may be painted.  (See Clifford, paragraph 41.)
The previous rejection of claims 7-10 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20140220249 A1 to Didier Rouaud (hereinafter Rouaud) and in view of US Pat. Num. 4,869,935 to Hayashi et al (hereinafter Hayashi) and and US Pat. Pub. No. 20140135986 A1 to Kanehara et al (hereinafter Kanehara) and US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford) as applied to claim 5 and further in view of US Pat. Num. 5, 989,643 to Nakagawa et al (hereinafter Nakagawa) is being maintained.
Regarding claim 7, Rouaud does not explicitly teach fixed opener robots mounted in the coating booth with the coating robot disposed between the fixed opener robots in the conveyance direction, wherein the movable part comprises a front openable member disposed at a front portion of the workpiece, one fixed opener robot of the fixed opener robots being configured to operate the front openable member, and a rear openable member disposed at a rear portion of the workpiece, another fixed opener robot of the fixed opener robots being configured to operate the rear openable member.  
Nakagawa teaches positioning robots in an automobile painting line.
Nakagawa teaches fixed opener robots (D -1, D-2, F, G, ) mounted in the coating booth with the coating robot (S) disposed between the fixed opener robots (D -1, D-2, F, G) in the conveyance direction, wherein the movable part comprises a front openable member (front door by D-2)  disposed at a front portion of the workpiece, one fixed opener robot of the fixed opener robots (D-2) being configured to operate the front openable member, and a rear openable member (rear door ) disposed at a rear portion of the workpiece, another fixed opener (D-1)robot of the fixed opener robots being configured to operate the rear openable member (rear door).  (See Nakagawa, col. 5, lines 30-35, col. 6, lines 7-13 and Figs.1- 2) Examiner is considering a sealing robot to be equivalent to a coating robot.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include fixed opener robots mounted in the coating booth with the coating robot disposed between the fixed opener robots in the conveyance direction, wherein the movable part comprises a front openable member disposed at a front portion of the workpiece, one fixed opener robot of the fixed opener robots being configured to operate the front openable member, and a rear openable member disposed at a rear portion of the workpiece, another fixed opener robot of the fixed opener robots being configured to operate the rear openable member, because Nakagawa teaches this is efficient positioning for robots in a process line. (See Nakagawa, Abstract.)
Regarding claim 8, Rouaud does not explicitly teach the coating robot is configured to coat a side exposed portion of the workpiece exposed through one side openable member, among the plurality of side openable members, that is opened by one movable opener robot of the first pair of movable opener robots and the second pair of movable opener robots, and wherein the coating robot is configured to coat a front exposed portion or a rear exposed portion of the workpiece exposed through the front openable member or the rear openable member opened by the one fixed opener robot or the another fixed opener robot.  
Nakagawa teaches the coating robot is configured to coat a side exposed portion of the workpiece exposed through one side openable member, among the plurality of side openable members, that is opened by one movable opener robot of the first pair of movable opener robots and the second pair of movable opener robots, and wherein the coating robot is configured to coat a front exposed portion or a rear exposed portion of the workpiece exposed through the front openable member or the rear openable member opened by the one fixed opener robot or the another fixed opener robot.  (See Nakagawa, col. 8, lines 26-34 and Figs.1- 3) Examiner is considering a sealing robot to be equivalent to a coating robot.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating robot is configured to coat a side exposed portion of the workpiece exposed through one side openable member, among the plurality of side openable members, that is opened by one movable opener robot of the first pair of movable opener robots and the second pair of movable opener robots, and wherein the coating robot is configured to coat a front exposed portion or a rear exposed portion of the workpiece exposed through the front openable member or the rear openable member opened by the one fixed opener robot or the another fixed opener robot, because Nakagawa teaches this would allow the coating to be provided to the desired in an efficient process line (See Nakagawa, Abstract.)
Regarding claim 9, Rouaud does not explicitly teach the fixed opener robots are mounted in the coating booth at positions lower than the coating robot in the height direction.  
Nakagawa teaches the fixed opener robots are mounted in the coating booth at positions lower than the coating robot in the height direction (See Nakagawa, col. 5, lines 30-35, col. 6, lines 7-13 and Figs.1- 2)  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the fixed opener robots are mounted in the coating booth at positions lower than the coating robot in the height direction, because Nakagawa teaches this is efficient positioning for robots in a process line. (See Nakagawa, Abstract.)
Regarding claim 10, Rouaud does not explicitly teach the fixed opener robots are mounted in the coating booth with a movable range of the operation robot in the conveyance direction being disposed between the fixed opener robots.    
Nakagawa teaches the fixed opener robots are mounted in the coating booth with a movable range of the coating robot in the conveyance direction being disposed between the fixed opener robots.  (See Nakagawa, col. 5, lines 30-35, col. 6, lines 7-13 and Figs.1- 2) Examiner is considering a sealing robot to be equivalent to a coating robot.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the fixed opener robots are mounted in the coating booth with a movable range of the coating robot in the conveyance direction being disposed between the fixed opener robots, because Nakagawa teaches this is efficient positioning for robots in a process line. (See Nakagawa, Abstract.)
The previous rejection of claims 1 and 7-8 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20140220249 A1 to Didier Rouaud (hereinafter Rouaud) and in view of US Pat. Num. 4,869,935 to Hayashi et al (hereinafter Hayashi) and US Pat. Pub. No. 20140135986 A1 to Kanehara et al (hereinafter Kanehara) and US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) and US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford) is being maintained.
Claims 5-6, 16, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20140220249 A1 to Didier Rouaud (hereinafter Rouaud) and in view of US Pat. Num. 4,869,935 to Hayashi et al (hereinafter Hayashi) and US Pat. Pub. No. 20140135986 A1 to Kanehara et al (hereinafter Kanehara) and US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) and US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford).
Regarding claim 1, Rouaud teaches a coating system comprising: a first pair coating robots (124a-b) mounted in a coating booth to coat a workpiece (116) while the workpiece is conveyed in the coating booth in a conveyance direction substantially perpendicular to a height direction, the workpiece including a body and a first movable part (112, 122, and 114) movable with respect to the body; a second pair of coating robots(124c-d), and a first operation robot (174) disposed in the coating booth below the first pair of coating robots in the height direction, the first operation robot being configured to move the first movable part of the workpiece (112, 122, and 114). (See Rouad, Figs. 1-2 and paragraphs 34-38.)
Further regarding claim 1, Rouaud does not explicitly teach the operation robot being movable in the coating booth in the conveyance direction.
Hayashi is directed to apparatus for applying material to automotive bodies.
Hayashi teaches the operation robot being movable in the coating booth in the conveyance direction. (See Hayashi, col. 7, lines 50-64.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the operation robot being movable in the coating booth in the conveyance direction, because Hayashi teaches this would enable the operating robot to move in the longitudinal direction of the vehicle. (See Hayashi, col. 7, lines 50-64.)
Additionally, regarding claim 1, Rouaud teaches the first pair of coating robots (124a-b), each coating robot of the first pair of coating robots comprising: a base (125a-b) fixed to the coating booth; a first axis disposed on a common line parallel to the conveyance direction such that the first axis of each of the pair of coating robots is disposed on the common line and wherein the first pair of coating robots are fixed to the coating booth horizontally adjacent to one another. (See Rouaud, Figs. 1 and 7-8 and paragraphs 19 and 20-21.)
Rouaud teaches a first arm turnable about the first axis, the first arm (124b) being directly pivotally connected to the base (125b) about the first axis (axis of joint which extends into the page) disposed on the common line (extending into the page of Fig. 3 in the conveyance direction). (See Annotated Fig. 3 of Rouaud below, where Fig. 3 is being only relied on to show orientation of the robot components relative to the conveying direction, the orientation of the robots relative to each other is shown in Fig. 1.)

    PNG
    media_image1.png
    910
    773
    media_image1.png
    Greyscale

Further regarding claim 1, Rouaud does not explicitly teach the first pair of coating robots are fixed to the coating booth horizontally adjacent to one another with symmetrical arm configurations with respect to a plane orthogonal to the conveyance direction with the first arm extending from the base of one coating robot of the first pair of coating robots in a direction opposite from the first arm extending from the base of an other coating robot of the first pair of coating robots in order to increase a density of the first pair of coating robots within the coating booth.
Kanehara is directed to a robotic apparatus for painting a workpiece including a   robot. (See Kanehara, Abstract, paragraphs 19-20, 26 and Figs. 1 and 5.)
Kanehara teaches the first pair of coating robots (robots including 20, 20 in upper portion of drawing, beneath reference numeral 5)  are fixed to the coating booth horizontally adjacent to one another with symmetrical arm configurations with respect to a plane orthogonal to the conveyance direction (right to left)  with the first arm (20 on left extending to the right) extending from the base of one coating robot of the first pair of coating robots in a direction opposite from the first arm extending from the base of an other coating robot of the first pair of coating robots in order to increase a density of the first pair of coating robots within the coating booth. (See Kanehara, Abstract, paragraphs 19-20, 26 and Figs. 1 and 5.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the first pair of coating robots are fixed to the coating booth horizontally adjacent to one another with symmetrical arm configurations with respect to a plane orthogonal to the conveyance direction with the first arm extending from the base of one coating robot of the first pair of coating robots in a direction opposite from the first arm extending from the base of an other coating robot of the first pair of coating robots in order to increase a density of the first pair of coating robots within the coating booth,  because Kanehara teaches this structure would allow for proper painting of the workpieces. (See Kanehara, Abstract, paragraphs 3, 819-20, 26 and Figs. 1 and 5.)
Further regarding claim 1, Rouaud does not explicitly teach the symmetrical axes of rotation of the first pair of coating robots includes identical distances between adjacent axes of rotation of the one coating robot of the first pair of robots as compared to distances between adjacent axes of rotation of the other coating robot of the first pair of robots and the symmetrical axes of rotation of the second pair of coating robots includes identical distances between adjacent axes of rotation of the one coating robot of the second pair of robots as compared to distances between adjacent axes of rotation of the other coating robot of the second pair of robots .
Bania teaches the symmetrical axes of rotation of the first pair of coating robots includes identical distances between adjacent axes of rotation of the one coating robot (6 on a first side of conveyor in Fig. 9) of the first pair of robots as compared to distances between adjacent axes of rotation of the other coating robot (6 on same first side of the conveyor  but opposite end of rail as previous 6 in Fig. 9) of the first pair of robots and the symmetrical axes of rotation of the second pair of coating robots includes identical distances between adjacent axes of rotation of the one coating robot (6 ‘on a second side of conveyor in Fig. 9) of the second pair of robots as compared to distances between adjacent axes of rotation of the other coating robot (6 on same second side of the conveyor  but opposite end of rail as previous 6 ‘ in Fig. 9) of the second pair of robots . (See Bania, Abstract, Fig. 9.) (See annotated objections to the claim language above. For the purpose of prosecution, the claim is being interpreted based on the suggested claim language in the revision.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the symmetrical axes of rotation of the first pair of coating robots includes identical distances between adjacent axes of rotation of the one coating robot of the first pair of robots as compared to distances between adjacent axes of rotation of the other coating robot of the first pair of robots and the symmetrical axes of rotation of the second pair of coating robots includes identical distances between adjacent axes of rotation of the one coating robot of the second pair of robots as compared to distances between adjacent axes of rotation of the other coating robot of the second pair of robots ,  because Bania teaches this structure would utilize robots in an efficient and cost-effective manner while occupying reduced space (length and width). (See Bania, paragraph 7.)
Additionally, regarding claim 1, Rouaud does not explicitly teach the first pair of coating robots comprise symmetric arm configurations that are symmetric to each other with respect to a surface that is disposed at an intermediate position between the pair of coating robots and that is perpendicular to the common line.  
Kanehara teaches the pair of coating robots (20, 20) comprise symmetric arm configurations that are symmetric to each other with respect to a surface that is disposed at an intermediate position between the pair of coating robots and that is perpendicular to the common line. (See Kanehara, Abstract, paragraphs 19-20, 26 and Figs. 1 and 5.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the pair of coating robots comprise symmetric arm configurations that are symmetric to each other with respect to a surface that is disposed at an intermediate position between the pair of coating robots and that is perpendicular to the common line,  because Kanehara teaches this structure would allow for painting of the workpieces. (See Kanehara, Abstract, paragraphs 19-20, 26 and Figs. 1 and 5.)
Further regarding claim 1, Rouaud does not explicitly teach the second pair of coating robots are fixed to the coating booth horizontally adjacent to one another with symmetrical arm configurations with respect to a plane orthogonal to the conveyance direction with the first arm extending from the base of one coating robot of the second pair of coating robots in a direction opposite from the first arm extending from the base of an other coating robot of the second pair of coating robots in order to increase a density of the first pair of coating robots within the coating booth.
Kanehara teaches the second pair of coating robots (robots including 20, 20 in lower portion of drawing, directly above reference numeral 10)  are fixed to the coating booth horizontally adjacent to one another with symmetrical arm configurations with respect to a plane orthogonal to the conveyance direction (right to left)  with the first arm (20 on left extending to the right) extending from the base of one coating robot of the second pair of coating robots in a direction opposite from the first arm extending from the base of an other coating robot of the second pair of coating robots in order to increase a density of the second pair of coating robots within the coating booth. (See Kanehara, Abstract, paragraphs 19-20, 26 and Figs. 1 and 5.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the second pair of coating robots are fixed to the coating booth horizontally adjacent to one another with symmetrical arm configurations with respect to a plane orthogonal to the conveyance direction with the first arm extending from the base of one coating robot of the second pair of coating robots in a direction opposite from the first arm extending from the base of an other coating robot of the second pair of coating robots in order to increase a density of the first pair of coating robots within the coating booth,  because Kanehara teaches this structure would allow for proper painting of the workpieces. (See Kanehara, Abstract, paragraphs 3, 819-20, 26 and Figs. 1 and 5.)
Additionally, regarding claim 1, Rouaud does not explicitly teach wherein the first pair of coating robots is disposed to one side of a conveyor configured to convey the workpiece in the conveyance direction, the first pair of coating robots being fixed closest of the coating robots on the one side of the plane;
wherein two the second pair of coating robots is disposed to on another side of the conveyor opposite to the one side of the conveyor such that the second pair of coating robots are symmetric to the first pair of coating robots with respect to the conveyor, the second pair of coating robots being fixed closest of the coating robots on the another side to the plane. 
Bania teaches the coating robot is included is a pair of coating robots (7, 8) , the pair of coating robots comprising: first axes disposed on a common line parallel to the conveyance direction; and first arms turnable about the first axes respectively and extendable in directions in which the first arms move away from each other.  (See Bania, Abstract, paragraph 53-54, 57, Fig. 9.)
Bania teaches the first pair of coating robots (6,20 on lower left side of the Fig. 9) is disposed to one side (lower and left side of conveyor)  of a conveyor configured to convey the workpiece in the conveyance direction, the first pair of coating robots being fixed closest of the coating robots on the one side of the plane; wherein the second pair of coating robots  (6,20 on the upper and right side of the conveyor in Fig. 9) is disposed on another side of the conveyor (upper and right side of conveyor in Fig. 9)  opposite to the one side of the conveyor such that the second pair of coating robots are symmetric to the first pair of coating robots with respect to the conveyor, the second pair of coating robots (6,20 on upper and right side of the Fig. 9) being fixed closest of the coating robots on the another side  (upper and right side of conveyor in Fig. 9)  to the plane.  (See Bania, Abstract, paragraph 53-54, 57, Fig. 9.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to teach the first pair of coating robots is disposed to one side of a conveyor configured to convey the workpiece in the conveyance direction, the first pair of coating robots being fixed closest of the coating robots on the one side of the plane;
wherein two the second pair of coating robots is disposed to on another side of the conveyor opposite to the one side of the conveyor such that the second pair of coating robots are symmetric to the first pair of coating robots with respect to the conveyor, the second pair of coating robots being fixed closest of the coating robots on the another side to the plane, because Bania teaches a plurality of painter robots can be mounted position allows portions of the workpiece to be reached with paint and mitigate against space constraints. (See Bania, Abstract, paragraphs 3,6,53-54, 57, Fig. 9.)
Additionally, regarding claim 1, Rouaud does not explicitly teach wherein a first two coating robots, among the first pair of coating robots and the second pair of coating robots, that are diagonally opposite to each other across the conveyor have identical arm configurations having identical axes of rotation, and wherein a second two coating robots, among the first pair of coating robots and the second pair of coating robots, that are diagonally opposite to each other across the conveyor have identical arm configurations having identical axes of rotation.  
 	 Bania teaches a first two coating robots(6 on upper right and 6 on lower left in Fig. 9 )  , among the first pair of coating robots and the second pair of coating robots, that are diagonally opposite (6 on upper right and 6 on lower left in Fig. 9 )  to each other across the conveyor have identical arm configurations having identical axes of rotation, and wherein a second two coating robots (6 on upper left and 6 on lower right in Fig. 9 ) , among the first pair of coating robots and the second pair of coating robots, that are diagonally opposite (6 on upper left and 6 on lower right in Fig. 9 ) to each other across the conveyor have identical arm configurations having identical axes of rotation. (See Bania, Abstract, paragraphs 3,6,53-54, 57, Fig. 9.)
Bania teaches a duplicate coating robots (set 1 (6,20), duplicate set 2 (6, 20) ) on the sides of the conveyor. (See Bania, Abstract, paragraphs 3,6,53-54, 57, Fig. 9.) 
Clifford teaches it is well known in the art to have duplicate painting robots of a conveyor in a paint booth to paint the passenger side of the vehicle the same as the driver side of the vehicle. ( See Clifford, paragraphs 43, 57, Abstact, and Figs. 1-2. )
Under the broadest reasonable interpretation for the term “identical”, Examiner is considering a duplicate of the painting system to meet the claim limitation of robots in a painting system having identical arm configurations having identical axes of rotation.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a first two coating robots, among the first pair of coating robots and the second pair of coating robots, that are diagonally opposite to each other across the conveyor have identical arm configurations having identical axes of rotation, and wherein a second two coating robots, among the first pair of coating robots and the second pair of coating robots, that are diagonally opposite to each other across the conveyor have identical arm configurations having identical axes of rotation, because Clifford teaches duplicate sets of painting robots would enable the passenger side of the vehicle body to be painted the same time as the driver side of the vehicle. ( See Clifford, paragraphs 43, 57, Abstact, and Figs. 1-2. )
Regarding claim 5, Rouaud does not explicitly teach a pair of guides symmetric to each other with respect to a conveyor configured to convey the workpiece in the conveyance direction; and travel driving mechanisms movable along the pair of guides, wherein the at least one operation robot includes 4Attorney Docket No.: YSK-P0265Patent a first pair of movable opener robots supported by the travel driving mechanisms on one guide of the pair of guides, and a second pair of movable opener robots supported by the travel driving mechanisms on another guide of the pair of guides, and wherein the at least one movable part includes a plurality of side openable members disposed on side surfaces of the workpiece, and the first pair of movable opener robots and the second pair of movable opener robots are configured to operate different side openable members of the plurality of side openable members.
Clifford teaches a pair of guides (32, 32 on opposite side ) symmetric  to each other with respect to a conveyor (14) configured to convey the workpiece (12) in the conveyance direction. (See Clifford, paragraph 43.) 
( Clifford teaches a duplicate of the painting system is provided on the opposite side of the conveyor (14) for painting the passenger side of the vehicle body. (See Clifford, paragraph 43.))
Clifford teaches travel driving mechanisms (50) movable along the pair of guides (34), wherein the operation robot comprises a first pair of movable opener robots (28, 66) supported by the travel driving mechanisms on one guide of the pair of guides, and a second pair of movable opener robots (28, 66 opposite side not shown) supported by the travel driving mechanisms on another guide of the pair of guides, and wherein the movable part comprises a plurality of side openable members (12b, 12c) disposed on side surfaces of the workpiece, and the first pair of movable opener robots and the second pair of movable opener robots are configured to operate different side openable members of the plurality of side openable members.  (See Clifford, paragraph 41 and Figs. 1-2.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a pair of guides symmetric to each other with respect to a conveyor configured to convey the workpiece in the conveyance direction; and travel driving mechanisms movable along the pair of guides, wherein the at least one operation robot includes 4Attorney Docket No.: YSK-P0265Patent a first pair of movable opener robots supported by the travel driving mechanisms on one guide of the pair of guides, and a second pair of movable opener robots supported by the travel driving mechanisms on another guide of the pair of guides, and wherein the at least one movable part includes a plurality of side openable members disposed on side surfaces of the workpiece, and the first pair of movable opener robots and the second pair of movable opener robots are configured to operate different side openable members of the plurality of side openable members, because Bania teaches this structure allows the passenger side of the vehicle body to be painted and the vehicle body to be moved past the robots. (See Clifford, paragraph 43.) 
Regarding claim 6, Clifford teaches the travel driving mechanisms comprise a first pair of travel driving mechanisms (50, 58)  disposed on the one guide of the pair of guides, each travel driving mechanism of the first pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the first pair of movable opener robots being supported by the each travel driving mechanism, and a second pair of travel driving mechanisms disposed on the another guide of the pair of guides, each travel driving mechanism of the second pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the second pair of movable opener robots being supported by the each travel driving mechanism.  (See Clifford, paragraphs 41-43 and Figs. 1-2.)	
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the travel driving mechanisms comprise a first pair of travel driving mechanisms (50, 58)  disposed on the one guide of the pair of guides, each travel driving mechanism of the first pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the first pair of movable opener robots being supported by the each travel driving mechanism, and a second pair of travel driving mechanisms disposed on the another guide of the pair of guides, each travel driving mechanism of the second pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the second pair of movable opener robots being supported by the each travel driving mechanism, because Clifford teaches this structure allows the passenger side of the vehicle body to be painted and the vehicle body to be moved past the robots. (See Clifford, paragraph 43.) 
Regarding claim 7, Rouaud does not explicitly teach fixed opener robots mounted in the coating booth with the coating robot disposed between the fixed opener robots in the conveyance direction, wherein the movable part comprises a front openable member disposed at a front portion of the workpiece, one fixed opener robot of the fixed opener robots being configured to operate the front openable member, and a rear openable member disposed at a rear portion of the workpiece, another fixed opener robot of the fixed opener robots being configured to operate the rear openable member.
Hayashi teaches fixed opener robots (46, 62) mounted in the coating booth with the coating robot ( 68, 70, 74, 76) disposed between the fixed opener robots (46, 62) in the conveyance direction, wherein the movable part comprises a front openable member (44)  disposed at a front portion of the workpiece, one fixed opener robot of the fixed opener robots (46) being configured to operate the front openable member, and a rear openable member (60 ) disposed at a rear portion of the workpiece, another fixed opener (62)robot of the fixed opener robots being configured to operate the rear openable member (60). (See Hayashi, col. 7, lines 50-68, and Figs.1- 2) Examiner is considering a sealing robot to be equivalent to a coating robot.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include fixed opener robots mounted in the coating booth with the coating robot disposed between the fixed opener robots in the conveyance direction, wherein the movable part comprises a front openable member disposed at a front portion of the workpiece, one fixed opener robot of the fixed opener robots being configured to operate the front openable member, and a rear openable member disposed at a rear portion of the workpiece, another fixed opener robot of the fixed opener robots being configured to operate the rear openable member, because Hayashi teaches this positioning allows the accuracy to be enhanced and does not require complicated movements. (See Hayashi, col. 2, lines 48-52, 60-64.)
Regarding claim 8, Rouaud does not explicitly teach the coating robot is configured to coat a side exposed portion of the workpiece exposed through one side openable member, among the plurality of side openable members, that is opened by one movable opener robot of the first pair of movable opener robots and the second pair of movable opener robots, and wherein the coating robot is configured to coat a front exposed portion or a rear exposed portion of the workpiece exposed through the front openable member or the rear openable member opened by the one fixed opener robot or the another fixed opener robot.  
Regarding claim 16, Rouaud does not explicitly teach the coating system further comprising: a pair of guides symmetric to each other with respect to a conveyor configured to convey the workpiece in the conveyance direction; and travel driving mechanisms movable along the pair of guides, wherein the at least one operation robot includes a first pair of movable opener robots supported by the travel driving mechanisms on one guide of the pair of guides, and a second pair of movable opener robots supported by the travel driving mechanisms on another guide of the pair of guides, and wherein the at least one movable part includes a plurality of side openable members disposed on side surfaces of the workpiece, and the first pair of movable opener robots and the second pair of movable opener robots are configured to operate different side openable members of the plurality of side openable members.
 	Clifford teaches a pair of guides (32, 32 on opposite side ) symmetric  to each other with respect to a conveyor (14) configured to convey the workpiece (12) in the conveyance direction. (See Clifford, paragraph 43.) 
( Clifford teaches a duplicate of the painting system is provided on the opposite side of the conveyor (14) for painting the passenger side of the vehicle body. (See Clifford, paragraph 43.))
Clifford teaches travel driving mechanisms (50) movable along the pair of guides (34), wherein the operation robot comprises a first pair of movable opener robots (28, 66) supported by the travel driving mechanisms on one guide of the pair of guides, and a second pair of movable opener robots (28, 66 opposite side not shown) supported by the travel driving mechanisms on another guide of the pair of guides, and wherein the movable part comprises a plurality of side openable members (12b, 12c) disposed on side surfaces of the workpiece, and the first pair of movable opener robots and the second pair of movable opener robots are configured to operate different side openable members of the plurality of side openable members.  (See Clifford, paragraph 41 and Figs. 1-2.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating system further comprising: a pair of guides symmetric to each other with respect to a conveyor configured to convey the workpiece in the conveyance direction; and travel driving mechanisms movable along the pair of guides, wherein the at least one operation robot includes a first pair of movable opener robots supported by the travel driving mechanisms on one guide of the pair of guides, and a second pair of movable opener robots supported by the travel driving mechanisms on another guide of the pair of guides, and wherein the at least one movable part includes a plurality of side openable members disposed on side surfaces of the workpiece, and the first pair of movable opener robots and the second pair of movable opener robots are configured to operate different side openable members of the plurality of side openable members, because Clifford teaches this structure allows the passenger side of the vehicle body to be painted and the vehicle body to be moved past the robots. (See Clifford, paragraph 43.) 
Regarding claim 19, Rouaud does not explicitly teaches the travel driving mechanisms comprise a first pair of travel driving mechanisms disposed on the one guide of the pair of guides, each travel driving mechanism of the first pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the first pair of movable opener robots being supported by the each travel driving mechanism, and a second pair of travel driving mechanisms disposed on the another guide of the pair of guides, each travel driving mechanism of the second pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the second pair of movable opener robots being supported by the each travel driving mechanism.  (See Clifford, paragraphs 41-43 and Figs. 1-2.)
Clifford teaches the travel driving mechanisms comprise a first pair of travel driving mechanisms (50, 58)  disposed on the one guide of the pair of guides, each travel driving mechanism of the first pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the first pair of movable opener robots being supported by the each travel driving mechanism, and a second pair of travel driving mechanisms disposed on the another guide of the pair of guides, each travel driving mechanism of the second pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the second pair of movable opener robots being supported by the each travel driving mechanism.  (See Clifford, paragraphs 41-43 and Figs. 1-2.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the travel driving mechanisms comprise a first pair of travel driving mechanisms disposed on the one guide of the pair of guides, each travel driving mechanism of the first pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the first pair of movable opener robots being supported by the each travel driving mechanism, and a second pair of travel driving mechanisms disposed on the another guide of the pair of guides, each travel driving mechanism of the second pair of travel driving mechanisms being configured to travel independently with one movable opener robot of the second pair of movable opener robots being supported by the each travel driving mechanism, because Clifford teaches this structure allows the passenger side of the vehicle body to be painted and the vehicle body to be moved past the robots. (See Clifford, paragraph 43.) 
Regarding claim 21, Rouaud does not explicitly teach the coating robot is mounted at a first mounting position, and wherein the operation robot is mounted at a second mounting position below the first mounting position in the height direction. 
Clifford teaches the coating robot is mounted at a first mounting position, and wherein the operation robot is mounted at a second mounting position below the first mounting position in the height direction.  (See Clifford, paragraphs 41-43 and Figs. 1-2.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating robot is mounted at a first mounting position, and wherein the operation robot is mounted at a second mounting position below the first mounting position in the height direction, because Clifford teaches this would allow the substrate to move past the robots.  (See Clifford, paragraph 43.)
Regarding claim 22, Rouaud does not explicitly teach the operation robot includes an end effector movable in the height direction between a lowest position and a highest position, the coating robot is provided at a position higher than the highest position of the end effector of the operation robot. 
 Clifford teaches the operation robot includes an end effector movable in the height direction between a lowest position and a highest position, the coating robot is provided at a position higher than the highest position of the end effector of the operation robot.  (See Clifford, paragraphs 41-43 and Figs. 1-2.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating robot is mounted at a first mounting position, and wherein the operation robot is mounted at a second mounting position below the first mounting position in the height direction, because Clifford teaches this would allow the robot to open the door so that the interior of the car may be painted.  (See Clifford, paragraph 41.)
Hayashi teaches the coating robot is configured to coat a side exposed portion of the workpiece exposed through one side openable member, among the plurality of side openable members, that is opened by one movable opener robot of the first pair of movable opener robots and the second pair of movable opener robots, and wherein the coating robot is configured to coat a front exposed portion or a rear exposed portion of the workpiece exposed through the front openable member or the rear openable member opened by the one fixed opener robot or the another fixed opener robot.  (See Hayashi, Abstract and Figs.1- 2) Examiner is considering a sealing robot to be equivalent to a coating robot.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating robot is configured to coat a side exposed portion of the workpiece exposed through one side openable member, among the plurality of side openable members, that is opened by one movable opener robot of the first pair of movable opener robots and the second pair of movable opener robots, and wherein the coating robot is configured to coat a front exposed portion or a rear exposed portion of the workpiece exposed through the front openable member or the rear openable member opened by the one fixed opener robot or the another fixed opener robot, because Hayashi teaches this positioning allows the accuracy to be enhanced and does not require complicated movements. (See Hayashi, col. 2, lines 48-52, 60-64 and Abstract.)
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20140220249 A1 to Didier Rouaud (hereinafter Rouaud) and in view of US Pat. Num. 4,869,935 to Hayashi et al (hereinafter Hayashi) and and US Pat. Pub. No. 20140135986 A1 to Kanehara et al (hereinafter Kanehara) and US Pat. Pub. No. 20140069335 A1 to Bania et al (hereinafter Bania) and US Pat. Pub. No. 20060292308 A1 to Clifford et al (hereinafter Clifford) as applied to claim 5 and further in view of US Pat. Num. 5, 989,643 to Nakagawa et al (hereinafter Nakagawa).
Regarding claim 7, Rouaud does not explicitly teach fixed opener robots mounted in the coating booth with the coating robot disposed between the fixed opener robots in the conveyance direction, wherein the movable part comprises a front openable member disposed at a front portion of the workpiece, one fixed opener robot of the fixed opener robots being configured to operate the front openable member, and a rear openable member disposed at a rear portion of the workpiece, another fixed opener robot of the fixed opener robots being configured to operate the rear openable member.  
Nakagawa teaches positioning robots in an automobile painting line.
Nakagawa teaches fixed opener robots (D -1, D-2, F, G, ) mounted in the coating booth with the coating robot (S) disposed between the fixed opener robots (D -1, D-2, F, G) in the conveyance direction, wherein the movable part comprises a front openable member (front door by D-2)  disposed at a front portion of the workpiece, one fixed opener robot of the fixed opener robots (D-2) being configured to operate the front openable member, and a rear openable member (rear door ) disposed at a rear portion of the workpiece, another fixed opener (D-1)robot of the fixed opener robots being configured to operate the rear openable member (rear door).  (See Nakagawa, col. 5, lines 30-35, col. 6, lines 7-13 and Figs.1- 2) Examiner is considering a sealing robot to be equivalent to a coating robot.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include fixed opener robots mounted in the coating booth with the coating robot disposed between the fixed opener robots in the conveyance direction, wherein the movable part comprises a front openable member disposed at a front portion of the workpiece, one fixed opener robot of the fixed opener robots being configured to operate the front openable member, and a rear openable member disposed at a rear portion of the workpiece, another fixed opener robot of the fixed opener robots being configured to operate the rear openable member, because Nakagawa teaches this is efficient positioning for robots in a process line. (See Nakagawa, Abstract.)
Regarding claim 8, Rouaud does not explicitly teach the coating robot is configured to coat a side exposed portion of the workpiece exposed through one side openable member, among the plurality of side openable members, that is opened by one movable opener robot of the first pair of movable opener robots and the second pair of movable opener robots, and wherein the coating robot is configured to coat a front exposed portion or a rear exposed portion of the workpiece exposed through the front openable member or the rear openable member opened by the one fixed opener robot or the another fixed opener robot.  
Nakagawa teaches the coating robot is configured to coat a side exposed portion of the workpiece exposed through one side openable member, among the plurality of side openable members, that is opened by one movable opener robot of the first pair of movable opener robots and the second pair of movable opener robots, and wherein the coating robot is configured to coat a front exposed portion or a rear exposed portion of the workpiece exposed through the front openable member or the rear openable member opened by the one fixed opener robot or the another fixed opener robot.  (See Nakagawa, col. 8, lines 26-34 and Figs.1- 3) Examiner is considering a sealing robot to be equivalent to a coating robot.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the coating robot is configured to coat a side exposed portion of the workpiece exposed through one side openable member, among the plurality of side openable members, that is opened by one movable opener robot of the first pair of movable opener robots and the second pair of movable opener robots, and wherein the coating robot is configured to coat a front exposed portion or a rear exposed portion of the workpiece exposed through the front openable member or the rear openable member opened by the one fixed opener robot or the another fixed opener robot, because Nakagawa teaches this would allow the coating to be provided to the desired in an efficient process line (See Nakagawa, Abstract.)
Regarding claim 9, Rouaud does not explicitly teach the fixed opener robots are mounted in the coating booth at positions lower than the coating robot in the height direction.  
Nakagawa teaches the fixed opener robots are mounted in the coating booth at positions lower than the coating robot in the height direction (See Nakagawa, col. 5, lines 30-35, col. 6, lines 7-13 and Figs.1- 2)  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the fixed opener robots are mounted in the coating booth at positions lower than the coating robot in the height direction, because Nakagawa teaches this is efficient positioning for robots in a process line. (See Nakagawa, Abstract.)
Regarding claim 10, Rouaud does not explicitly teach the fixed opener robots are mounted in the coating booth with a movable range of the operation robot in the conveyance direction being disposed between the fixed opener robots.    
Nakagawa teaches the fixed opener robots are mounted in the coating booth with a movable range of the coating robot in the conveyance direction being disposed between the fixed opener robots.  (See Nakagawa, col. 5, lines 30-35, col. 6, lines 7-13 and Figs.1- 2) Examiner is considering a sealing robot to be equivalent to a coating robot.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the fixed opener robots are mounted in the coating booth with a movable range of the coating robot in the conveyance direction being disposed between the fixed opener robots, because Nakagawa teaches this is efficient positioning for robots in a process line. (See Nakagawa, Abstract.)
Double Patenting
Claim 1 was reviewed and is not considered to be rejected on the ground of nonstatutory double patenting rejection over claim 1 of U.S. Patent Application No. 15/888,084 to Yoshino et al (hereinafter Yoshino) based on Yoshino failing to meet the limitation of: “ the at least one operation robot being movable in the coating booth in the conveyance direction”.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-10, 16, 19, and 21-22 have been considered but are not considered persuasive.
Applicant’s arguments concerning one or more claim limitations that do not use the word “means,” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is not considered persuasive. The claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  As explained above and in previous office actions, if Applicant wishes to remove this interpretation the claim limitation should be amended to recite further structural element(s).
Applicant’s Representative argues on last paragraph on page 16 to first paragraph on page 17 of the Remarks Section: Kanehara … does not disclose or suggest, in either the description or in the drawings, that the robots (20) therein have symmetrical configurations in any sense of the term, and certainly not in the manner recited in independent claim 1 set forth herein. These robots differ in many respects, and clearly have arms of different lengths, and thus each of these robots has adjacent axes at different distances from each other. 
Examiner disagrees. Examiner considers a prima facie case to have made based on Kanehara based on the Fig. 1 of Kanehara. This Figure is taken with a perspective. A person of ordinary skill in the art would recognize that the objects near the bottom of the drawing are drawn longer to provide perspective relative to the objects near the top of the drawing which are drawn to show distance from the perspective of the viewer.
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Additionally, under the broadest reasonable interpretation of the term “symmetric”, Kanehara demonstrates symmetric relationships based on the arms structure and location relative to each other as shown in Fig. 1 of Kanehara.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. mirror images of each other relative to a specific frame of reference, having a first rotation axis in a first direction, an arm extending in a second direction parallel to the conveyance direction and opposite to the center line extending perpendicular through the conveyor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on second paragraph on page 18 of the Remarks Section: the Applicant submits that the applied references do not disclose or suggest “first two coating robots among the first pair of coating robots and the second pair of coating robots, that are diagonally opposite to each other across the conveyor have identical arm configurations having identical axes of rotation, and a second two coating robots, among the first pair of coating robots and the second pair of coating robots, that are diagonally opposite to each other across the conveyor have identical arm configurations having identical axes of rotation .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. mirror images of each other relative to a specific frame of reference, having a first rotation axis in a first direction, an arm extending in a second direction parallel to the conveyance direction and opposite to the center line extending perpendicular through the conveyor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner disagrees based on the Annotated Fig. 1 of Kanehara below.

    PNG
    media_image3.png
    545
    761
    media_image3.png
    Greyscale

Applicant argues on first paragraph on page 19 of the Remarks Section: the Applicant submits that the applied references do not disclose or suggest all of the limitations recited in independent claim 1. Fig. 9 of Bania does not disclose two pairs of coating robots fixed closest to a plane orthogonal to a conveyance direction that have the configurations recited in independent claim 1.
 Examiner disagrees for the following reason. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. two pairs of coating robots fixed closest to a plane orthogonal to a conveyance direction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717